Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered December 9, 1998. The judgment convicted defendant, upon a jury verdict, of manslaughter in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant was convicted of manslaughter in the second degree (Penal Law § 125.15 [1]) for causing the death of a City of Buffalo police officer. The officer was pursuing defendant based upon information that a warrant had been issued for defendant’s arrest in Maryland. An automobile struck and killed the officer as he pursued defendant across the six-lane Kensington Expressway. The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to establish that “defendant’s conduct set in motion and legally caused the death of’ the officer (People v Matos, 83 NY2d 509, 511 [1994]) and that defendant’s conduct was reckless (see Penal Law § 15.05 [3]; People v Kern, 75 NY2d 638, 658 [1990], cert denied 498 US 824 [1990]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Martoche and Hayes, JJ.